Citation Nr: 1341514	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for a low back disability.

2. Entitlement to a higher initial (compensable) rating for erectile dysfunction.

3. Entitlement to a higher initial (compensable) rating for constipation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an increased rating for the Veteran's low back disability.

During the pendency of the appeal, the RO granted service connection for constipation and erectile dysfunction as symptoms of the Veteran's low back disability. The Veteran has indicated that he disagrees with the zero percent (noncompensable) initial ratings assigned for the erectile dysfunction and constipation disabilities. 

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, DC (Central Office hearing). 

In September 2013, the Veteran filed additional claims for service connection for hemorrhoids, secondary to his service-connected low back disability, and a psychiatric disorder, secondary to his service-connected low back and/or left knee disabilities. Those issues are referred to the RO for development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.



REMAND

At the August 2013 Central Office hearing, the Veteran indicated that his low back disability had worsened since the most recent VA medical examination, provided in April 2010. Therefore, an additional VA medical examination to determine the severity of the Veteran's low back disability should be performed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his low back disability. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination. The examination report is to contain a notation that the examiner reviewed the claims file. The evaluation of the Veteran's low back disability symptomatology should consist of all necessary testing, to include electrodiagnostic testing to determine the presence or absence of neurological symptomatology.

The examiner is asked to comment on the following:

(a) Please specify the range of motion findings of the Veteran's thoracolumbar spine and the range of motion findings upon repetitive testing. If applicable, please specify: (i) the degree(s) at which pain begins, if any; (ii) any additional limitation of function upon repetitive testing; and (iii) any degree of additional limitation of motion upon repetitive testing.

(b) Have there been any periods of incapacitating episodes in the past year, in which a physician has prescribed bed rest? If so, how often? Please identify the total duration of any incapacitating episodes in the past year and the name of the physician who prescribed bed rest for these episodes. 

(c) Are there any neurological manifestations of the lumbar spine disability, including radiculopathy in either extremity? If so, please identify.

(d) Does the Veteran have symptomatology more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine?

A complete explanation should be provided for any opinion expressed, and the foundation for all conclusions should be set forth.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected constipation and erectile dysfunction symptomatology. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination. The examination report is to contain a notation that the examiner reviewed the claims file. The examiner is asked to provide all necessary testing. 

The examiner is asked to comment on the following:

(a) Does the Veteran have episodes of bowel disturbance with abdominal distress? If so, how often?

(b) Does the Veteran have a deformity of the penis with loss of erectile power?

A complete explanation should be provided for any opinion expressed, and the foundation for all conclusions should be set forth.

3. When the development requested has been completed, and compliance with the requested action has been ensured, review the Veteran's claims on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


